301 S.W.3d 526 (2009)
Frederick J. PEET, Jr., Respondent,
v.
DUPONT SECURITIES GROUP, INC., Defendant, and
Marquis Financial Services of Indiana, d/b/a Marquis Financial Services, Inc., Appellant.
No. ED 92802.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Michael B. Katz, Mary C. Labelle, St. Louis, MO, for Appellant.
Steven W. Koslovsky, Maryland Heights, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Dupont Securities Group, Inc., et al. (hereinafter, "Appellant") appeals from the trial court's judgment denying Appellant's motion to set aside a default judgment on the grounds of res judicata and collateral estoppel. This is the second appeal from a motion to set aside a default judgment issued in June 2005. See Peet v. Dupont Securities Group, Inc., 260 S.W.3d 433, (Mo.App. E.D.2008). Appellant raises four points on appeal, challenging the trial court's determination that its claim was barred by collateral estoppel.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The motion taken with the case seeking sanctions for a frivolous appeal against Appellant and its counsel is granted in the amount of $2,500.
The judgment of the trial court is affirmed pursuant to Rule 84.16.